EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13(d)-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, each of the undersigned acknowledges and agrees that the foregoing statement on Schedule13D is filed on behalf of the undersigned and that all subsequent amendments to this statement on Schedule13D shall be filed on behalf of the undersigned without the necessity of filing additional joint acquisition statements.Each of the undersigned acknowledges that it shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated as of November 24, 2014. VX HOLDINGS, L.P. By: /s/ James Cahillane Name: James Cahillane Title: Vice President CORVINA HOLDINGS LIMITED By: /s/ James Cahillane Name: James Cahillane Title: Attorney-in-Fact VIRGIN GROUP HOLDINGS LIMITED By: /s/ James Cahillane Name: James Cahillane Title: Attorney-in-Fact DEUTSCHE BANK TRUSTEE SERVICES (GUERNSEY) LIMITED By: /s/ James Cahillane Name: James Cahillane Title: Attorney-in-Fact RBC TRUSTEES (CI) LIMITED By: /s/ James Cahillane Name: James Cahillane Title: Attorney-in-Fact SIR RICHARD BRANSON By: /s/ James Cahillane Name: James Cahillane Title: Attorney-in-Fact
